Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 21 - 29, drawn to a coil former.
Group II, claim(s) 30 - 32, drawn to a winding device.
Group III, claim(s) 33 - 35, drawn to a method for operating a winding device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a coil former for winding conductor wire so as to form coil windings, which has a coil former front part and a coil former rear part, wherein the coil former front part and the coil former rear part by way of a circumferential face define for the conductor wire a helical winding path about a helix axis, characterized in that a placing pattern of a plurality of parallel conductor wires is , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rist (German Patent Number DE 3222181 A1, cited in IDS). Examiner notes that this can be found because the Written Opinion for International Application Number PCT/EP2018/060356 teaches that Rist teaches a coil former for winding conductor wire so as to form coil windings, which has a coil former front part and a coil former rear part, wherein the coil former front part and the coil former rear part by way of a circumferential face define for the conductor wire a helical winding path about a helix axis (page 4, paragraph 1.1). Regarding the limitation of the ‘placing pattern,’ Examiner notes that this limitation appears to be directed towards the method of operating the coil former, rather than a structural feature of the coil former itself. Therefore, for the purposes of this Office Action, Examiner will interpret the limitation as functional language. It is the position of the Examiner that the coil former of Rist may be operated so as to create a placing pattern of a plurality of conductor wires are rotated by 180 degrees or a multiple thereof after each half or full revolution of the coil former (Rist, figures 4 and 6, elements 41, 42, and 54).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a coil former for winding conductor wire so as to form coil windings, which has a coil former front part and a coil former rear part, wherein the coil former front part and the coil former rear part by way of a circumferential face define for the conductor wire a helical winding path about a helix axis, characterized in that a placing pattern of a plurality of parallel conductor wires is rotated by 180 degrees or a multiple thereof after each half or full revolution of the coil , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rist. Examiner notes that this can be found because the Written Opinion for International Application Number PCT/EP2018/060356 teaches that Rist teaches a coil former for winding conductor wire so as to form coil windings, which has a coil former front part and a coil former rear part, wherein the coil former front part and the coil former rear part by way of a circumferential face define for the conductor wire a helical winding path about a helix axis (page 4, paragraph 1.1). Regarding the limitation of the ‘placing pattern,’ Examiner notes that this limitation appears to be directed towards the method of operating the coil former, rather than a structural feature of the coil former itself. Therefore, for the purposes of this Office Action, Examiner will interpret the limitation as functional language. It is the position of the Examiner that the coil former of Rist may be operated so as to create a placing pattern of a plurality of conductor wires are rotated by 180 degrees or a multiple thereof after each half or full revolution of the coil former (Rist, figures 4 and 6, elements 41, 42, and 54).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a winding device having a coil former for winding conductor wire so as to form coil windings, which has a coil former front part and a coil former rear part, wherein the coil former front part and the coil former rear part by way of a circumferential face define for the conductor wire a helical winding path about a helix axis, characterized in that a placing pattern of a plurality of parallel conductor wires is rotated by 180 degrees or a multiple thereof after each half or full revolution of the coil former, wherein the coil former is mounted on a rotary drive, and , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rist in view of Kleinschmidt (European Patent Number EP 0574841 A1, cited in IDS).  This can be found because the Written Opinion for International Application Number PCT/EP2018/060356 teaches that Rist teaches a coil former for winding conductor wire so as to form coil windings, which has a coil former front part and a coil former rear part, wherein the coil former front part and the coil former rear part by way of a circumferential face define for the conductor wire a helical winding path about a helix axis (page 4, paragraph 1.1). Regarding the limitation of the ‘placing pattern,’ Examiner notes that this limitation appears to be directed towards the method of operating the coil former, rather than a structural feature of the coil former itself. Therefore, for the purposes of this Office Action, Examiner will interpret the limitation as functional language. It is the position of the Examiner that the coil former of Rist may be operated so as to create a placing pattern of a plurality of conductor wires are rotated by 180 degrees or a multiple thereof after each half or full revolution of the coil former (Rist, figures 4 and 6, elements 41, 42, and 54).
The Written Opinion further teaches that Kleinschmidt teaches a winding device having a coil former that is mounted on a rotary drive, and the winding device having a drawing-in tool which has a flat ring from drawing-in lamellas which are aligned so as to be parallel and geodetically vertical, wherein the coil form and the drawing-in tool are mounted so as to be mutually movable in such a manner that a coil winding that is mound from conductor wire on the coil former is capable of being placed from above about one or part of the drawing-in lamellas (page 4, paragraph 1.3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726